First, I would like to
extend my heartfelt congratulations to you, Sir, a
former Prime Minister of the Republic of Finland, on
your assumption of the office of President of the
General Assembly at its fifty-fifth session.

I would also like to pay my respects to Mr. Theo-
Ben Gurirab, Foreign Minister of the Republic of
Namibia, for all his efforts during his tenure as
President of the General Assembly at its fifty-fourth
session.
It is also my great pleasure to welcome the
admission of Tuvalu as a new Member of the United
Nations.
Before proceeding to my main topic, I would like
to mention two important developments that took place
in the international community in recent months.
Concerning the situation on the Korean peninsula, the
recent inter-Korean summit was indeed epoch-making
and I strongly hope that this positive development will
continue, advance in the future and lead to peace and
stability in North-East Asia. With regard to the Middle
East peace process, Japan is very much encouraged by
the commitment of both parties to continuing their
negotiations and, together with the international
community, will strongly support the efforts of the
parties to achieve a lasting peace in the region.
In order to ensure that the twenty-first century is
truly a century of peace, it is of the greatest importance
that the international community make united efforts to
address the issues of disarmament and non-
proliferation.
In 1945, Hiroshima and Nagasaki became the first
two cities in human history to suffer indescribable
nuclear devastation. That experience is the starting
point of Japan's actions aimed at the realization of a
world free of nuclear weapons. With succeeding
generations in this half-century, the extremely shocking
experiences of Hiroshima and Nagasaki might very
well be pushed to the edge of our memory. In such
circumstances, new signs of proliferation of nuclear
weapons and missiles are arousing our concern. I
believe, however, that engraving the tragic experiences
of Hiroshima and Nagasaki in our minds is the first
step toward the creation of a world free from the
nuclear threat, which is one of the biggest challenges
facing the United Nations. In light of such experiences,
Japan has maintained the three non-nuclear principles
as its fundamental national policy and has focused
particular attention on nuclear issues. It will continue
to stress the importance of this issue.
Since the Second World War, we have adopted as
the basic ideas of our nation: democracy, commitment
to peace and respect for fundamental human rights,
which are enshrined in the Japanese Constitution.
Moreover, under its basic policy of not becoming a
military power, Japan has mobilized all its available
resources for the prosperity of its people and achieved
economic development. It hopes to utilize that
experience and make a further contribution to the
economic development and enhancement of the welfare
of developing countries.
Throughout my political career, I have been
deeply committed to nuclear disarmament and non-
proliferation issues. A senior politician for whom I
have great respect once told me with great fervour:
I hope that somebody among the peoples
of the world will take the lead in advocating
peace, and that all others will cooperate for that
cause, so that the earth will avoid a crisis. I
believe that Japan must play the role of that
somebody.
These words have become my political credo, as
well as the resolve of many Japanese people. When I
was Foreign Minister in 1994, Japan submitted to the
General Assembly for the first time a resolution
entitled Nuclear disarmament with a view to the
ultimate elimination of nuclear weapons (49/75 H),
which gained the support of an overwhelming majority
of Member States. Japan's support of the indefinite
extension of the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT) in 1995 is attributed to the
strong will of the Japanese people. I highly appreciate
the final document adopted at the 2000 NPT Review
Conference this spring, since it contains practical steps
to be taken in the future in the fields of nuclear
disarmament and non-proliferation, including an
unequivocal undertaking to accomplish the total
elimination of nuclear arsenals. I also appreciate the
postponement by the United States Government of its
decision to deploy a national missile defence, as a
result of prudent consideration with an emphasis on
further dialogue on this important issue. Japan hopes
that this announcement will inspire a further deepening
of the discussion on issues surrounding national missile
defence. I hope other countries respond to this move by
taking actions to avoid a vicious circle of an arms race
and to create a beneficent circle toward nuclear
disarmament. The international community must
continue its efforts aimed at non-proliferation of
weapons of mass destruction and demand that the
nuclear weapon States further reduce their nuclear
arsenals. This will definitely require a further reduction
14

by the United States and Russia in their nuclear
weapons through the Strategic Arms Reduction Talks
(START), as well as efforts by other nuclear weapon
States, unilaterally or through their negotiations, to
reduce their nuclear arsenals. I also believe that we
must seriously consider what kind of practical paths we
should take to realize a world free from the fear of
nuclear weapons. A world free of nuclear weapons is
not a dream; it is within our reach.

To that end Japan will submit to this session of
the General Assembly a draft resolution on the
elimination of nuclear weapons, which sets forth a path
towards the realization of a world free of nuclear
weapons, while ensuring the non-proliferation of
weapons of mass-destruction. It does so through
measures such as the early entry into force of the
Comprehensive Nuclear Test Ban Treaty (CTBT) and
the immediate commencement and early conclusion of
negotiations on the fissile material cut-off treaty, as
well as the promotion of the Strategic Arms Reduction
Treaty III negotiations, and through further, deeper
reductions at a later stage in nuclear arsenals, leading
in the final stage to total elimination. Japan expects
that this resolution will gain wide support from the
international community.
Further, I would like to point out the importance
of concluding negotiations on the protocol to the
Biological Weapons Convention (BWC) by the year
2001, and strengthening efforts to cope with missile
proliferation.
Now I would like to discuss international efforts
for conflict prevention. For the effective prevention of
conflicts, it is important to employ various policy
measures in a comprehensive and effective manner. As
Secretary-General Kofi Annan advocates, it is
incumbent upon the international community to nurture
a culture of prevention. The G-8 Miyazaki Initiatives
for Conflict Prevention, which was drawn up at the G-8
Foreign Ministers meeting in Miyazaki, over which I
presided, embodies this idea of a culture of
prevention.
On the issue of small arms and light weapons, in
which Japan has been actively engaged, the G-8
countries made clear for the first time that they will not
authorize the export of small arms if there is a clear
risk that these might be used for repression or
aggression against another country. I hope this
achievement will lead to the success of next summer's
United Nations Conference on the Illicit Trade in Small
Arms and Light Weapons in All Its Aspects. Moreover,
at Japan's initiative, a fund relating to small arms was
established at the United Nations this spring. The
purpose of this fund is to extend assistance for the
collection of small arms and the reintegration of ex-
combatants into civilian society.
Under the G-8 Miyazaki Initiatives for Conflict
Prevention, we will actively work to strengthen such
development assistance that contributes to preventing
the outbreak or recurrence of conflicts. For this
purpose, Japan will promote its collaboration with non-
governmental organizations by, for example, providing
assistance for their emergency humanitarian activities
and dispatching joint study missions for emergency
rehabilitation.
In recent years, United Nations peacekeeping
operations have had to be deployed more rapidly.
Moreover, as the examples of Kosovo and East Timor
have shown, peacekeeping operations are now required
to carry out diverse mandates that include humanitarian
assistance, emergency rehabilitation and even civil
administration. To make possible the rapid and
effective deployment of such peacekeeping operations,
strengthening the Secretariat's functions as well as
more, quick-response cooperation on the part of the
international community are all the more important.
Japan welcomes the report and recommendations by
the Panel on United Nations Peace Operations
established at the initiative of the Secretary-General.
The continued high toll in human life among
United Nations personnel taking part in peacekeeping
operations and humanitarian missions is a matter of
profound concern. Recently there was an unforgivable
militia attack on the local office of the United Nations
High Commissioner for Refugees (UNHCR) in West
Timor. Measures must be taken to ensure the safety of
United Nations personnel through close cooperation
between the United Nations, the country concerned,
and its neighbouring countries.
With regard to United Nations peace operations,
Japan intends to continue to do its best, including
personnel and financial contributions to peacekeeping
operations and assistance for emergency rehabilitation,
democratization and the establishment of legal
15

frameworks, as well as assistance to international
organizations.
Poverty reduction is a high-priority issue for the
leader of every country. Japan, consistently aware of
the importance of this issue, has been providing more
aid than any country in the world for nine consecutive
years, since 1991. Henceforth, considering what would
be most effective for the development of developing
countries, Japan will continue to make active efforts on
development issues in cooperation with those
countries. It accordingly intends to contribute towards
the success of the high-level international and
intergovernmental event on financing for development
expected to be held in 2001 under the aegis of the
United Nations and others.
Moreover, it is extremely valuable that
developing countries that have achieved certain levels
of development put their own experience and know-
how to use in providing assistance to other developing
countries. Japan, in collaboration with the United
Nations and other organizations, will strengthen its
endeavours for South-South cooperation.
Concerning Africa, where poverty is an especially
serious issue, Japan twice hosted the Tokyo
International Conference on African Development
(TICAD)  in 1993 and 1998. It intends to continue to
actively cooperate for African development through the
TICAD process. Bearing in mind the possibility of also
hosting a third such conference, Japan is considering
holding a ministerial-level meeting before the end of
fiscal year 2001, and would like to ask for the
cooperation of the countries and organizations
concerned.
In April Japan hosted the second Japan-South
Pacific Forum summit meeting, at which it, together
with small island States burdened with geographically
disadvantageous conditions, put forward a common
vision and a course for mid- and long-term
cooperation. Moreover, this fall Japan will hold the
first ministerial-level conference with the countries of
the Caribbean Community (CARICOM). As for the
issue of sustainable development in landlocked States,
it is Japan's policy to extend active cooperation for the
improvement and development of their transportation
infrastructure, and other matters.
Regarding the debt problem of the heavily
indebted poor countries, Japan has decided to
contribute up to a total of $200 million to the Trust
Fund of the Heavily Indebted Poor Countries Debt
(HIPC) Initiative of the World Bank. It will continue to
make its utmost efforts for the speedy and effective
implementation of the enhanced HIPC Initiative, for
example, by extending technical assistance to heavily
indebted poor countries as they prepare their poverty-
reduction strategies.
As we enter the twenty-first century we are faced
with various issues, such as conflicts, poverty,
refugees, human rights violations, health, crime,
terrorism and environmental degradation. Also we need
to build communities in which the rights of women,
children and various vulnerable members of society are
protected, in which they can demonstrate their talents,
and in which all people can live together. In addressing
such issues, it is increasingly important from the
viewpoint of securing the existence, life and dignity of
each individual to strengthen efforts that place human
beings at the centre. This is the concept of human
security.
I would like first of all to touch upon the issue of
infectious diseases, which are not only a threat to the
life of the individual, but also a serious obstacle to
development and nation-building. Japan will extend
assistance to the efforts of developing countries to
combat infectious diseases such as HIV/AIDS, malaria
and tuberculosis. It will also actively support the
activities of non-governmental organizations in
developing countries working in this area.
Moreover, Japan believes that the development of
a United Nations-centred legal framework for
combating transnational organized crime and terrorism
is urgently required.
Efforts to address global environmental issues are
becoming increasingly important from the viewpoint of
human security as well. Attaching greater importance
to development assistance that takes the environment
into consideration, Japan has allocated approximately
40 per cent of its official development assistance to
environmental cooperation. The primary tasks at this
moment on the environmental agenda are the success
of the sixth session of the Conference of the Parties to
the United Nations Framework Convention on Climate
Change and the entry into force no later than 2002 of
the Kyoto Protocol on global warming issues.
Concerning the Rio+10 event to be held in 2002,
Japan believes that an agenda looking to the future
should be set, taking into account the debates on the
16

effective implementation of many international
environmental conventions, as well as globalization
and the technological innovations that have occurred
since the Earth Summit in 1992. Mapping out strategies
to implement more effectively the large number of
environmental conventions concluded in recent years
will also be important. Japan strongly supports holding
the Rio+10 conference in Asia and welcomes
Indonesia's candidacy to host the conference.
Further endeavours must be made to solve the
problems confronting women, children and various
vulnerable members of society. Japan highly
appreciates efforts made in this regard by the United
Nations, including its convening in June of the special
session of the General Assembly entitled Women
2000: gender equality, development and peace for the
twenty-first century. Furthermore, Japan will host the
Second World Congress against Commercial Sexual
Exploitation of Children, and will advance its efforts
for the protection of the rights of the child.
I have touched upon only a limited part of the
efforts focusing upon human security. Japan has
contributed more than 9 billion yen  well over $80
million  to the human security fund that was
established at the United Nations last year, and in the
near future intends to make a further contribution of
approximately 10 billion yen ó or roughly $100
million  to this fund. The fund has borne fruit in
assisting efforts particularly in such areas as post-
conflict emergency assistance and reconstruction,
health and medical care, and basic education. To
further develop and deepen the concept of human
security and to study ways to strengthen efforts in this
context, Japan intends to establish an international
committee on human security, with the participation of
leaders of opinion.
As I have stated, issues requiring action by the
international community are becoming ever more
diverse and complex. We must urgently strengthen the
United Nations system to enable it to deal with these
issues.
First of all, this requires, as a matter of urgency,
that the Security Council be re-created as a body that
reflects the tremendous changes in the international
community. At the Millennium Summit held last week
the representatives of approximately a hundred
Member States referred to this issue in their speeches
within the limited time. The Millennium Declaration,
expressing the determination to intensify our efforts to
achieve a comprehensive reform of the Security
Council, reflects the overall views of the heads of State
and Government of Member States. In particular, there
is a need for reform that reflects the views of
developing countries, which are playing an ever more
important role in the international community, and that
fosters the participation of those countries with the
capability to contribute to the solution of various issues
facing the developing countries.
I believe that both the representativeness and
effectiveness of the Security Council can be enhanced
through an expansion of both the permanent and non-
permanent membership, and the inclusion of both
developing and developed countries in the new
permanent membership. Although we have already
spent seven years discussing reform, during which
relevant aspects of the issue have been exhaustively
explored, we have yet to see the reform materialize.
Even during the discussions, conflicts have broken out,
and poverty is worsening in various parts of the world.
I would like to emphasize that the time has come to
seek a convergence of views among Member States on
the concrete form of Security Council reform.
Today the maintenance of international peace and
security requires action, not only in political and
security areas, but also in economic, social and various
other areas.
When the reform of the Security Council is
realized, Japan would like to assume a greater
responsibility as a permanent member of the Council,
mobilizing its capabilities and its experiences in
various areas, such as disarmament and non-
proliferation, development and human security, and
based upon the ideas which I have discussed today.
A prerequisite for the strengthening of United
Nations functions is securing a sound financial base. In
addition to streamlining as well as improving the
efficiency and transparency of United Nations finances,
achieving a balance in financial burden-sharing is
especially important. Today's financial burden sharing
cannot be considered to reflect the economic strength
of respective countries or their positions and
responsibilities within the United Nations. Japan would
like to appeal for its urgent revision. I strongly hope
that an agreement can be reached on a more equitable
scale of assessments for the regular budget at this
session, as an important step towards the establishment
17

of a more stable financial base. Moreover, I hope that
the substantive discussions for peacekeeping operations
budgets, which are rapidly increasing, will also be
conducted during this session and that a more equitable
scale of assessments for these budgets can be agreed.
As we welcome the twenty-first century, while
respecting diversity, we must transcend the differences
that arise out of our sense of belonging to an ethnic,
religious or cultural group. The foundation for these
endeavours is provided by international relationships
based on universal values common to all humankind,
such as democracy, human rights and freedom. The
United Nations must play a central role in our efforts to
construct such international relationships.
In order to achieve peace, we must engage in
dialogue with each other in a spirit of tolerance, and
join hands in tackling various challenges. At the United
Nations this year is designated the International Year
for the Culture of Peace, and next year, 2001, is
designated the United Nations Year of Dialogue
among Civilizations. These designations and the
implementation of related substantive activities reflect
a growing recognition of this idea.
As globalization progresses and economy-
oriented rationalism prevails, we should pay special
attention to the task of raising awareness of cultural
diversity, nurturing the special character of respective
countries and regions, and preserving historical and
cultural heritage. The United Nations Educational,
Scientific and Cultural Organization (UNESCO) should
play a central role in this regard. Every country should
recognize the role of UNESCO, and join together in
extending assistance to strengthen its activities.
I believe that this Millennium Assembly, which
began with the Millennium Summit, should be an
epochal starting point of meaningful progress in the
twenty-first century, both in consolidating our efforts to
tackle various challenges and in strengthening United
Nations functions through Security Council and
financial reform. Towards that end, I should like to
conclude by underscoring once again the growing
importance of cooperation among all Member States.